Per Curiam:
Without passing upon the sufficiency of the defense set up in the proposed answer, in view of the size of the judgment and the circumstances under which it was entered, and of the fact that under the amendment of the rule in relation to Trial Terms the plaintiff can move to have its case' tried at Part 3 and thus obtain a speedy .trial, the order.appealed from should be modified by providing that the judgment shall stand as security, and as so modified affirmed, without costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Settle order on notice.